                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY,                                   )
ERIC MONTAGUE, and                             )
MARTIN ZIESMAN, as Co-Trustee for the          )
Carolyn K. Ziesman Revocable Trust,            )
on behalf of themselves and                    )
all others similarly situated,                 )
                                               )
              Plaintiffs,                      )
                                               )
v.                                             )      No.:    3:16-CV-121-TAV-DCP
                                               )
KPMG, LLP,                                     )
                                               )
              Defendant.                       )


                      MEMORANDUM OPINION AND ORDER

       On March 15, 2019, plaintiffs filed a motion to certify the class, appoint class

representatives, and appoint class counsel [Doc. 107]. This Court referred the motion to

United States Magistrate Judge Debra C. Poplin, who issued a Report and

Recommendation (“R&R”) recommending that the Court grant plaintiffs’ motion

[Doc. 172]. Defendant filed objections to the R&R [Docs. 178, 186],1 plaintiffs responded

[Doc. 195], and defendant replied [Doc. 199]. The matter is now ripe for the Court’s

review. Because the Court agrees with Judge Poplin’s conclusions, it will OVERRULE

defendant’s objections [Doc. 186] ACCEPT IN WHOLE the R&R [Doc. 172], and

GRANT plaintiffs’ motion [Doc. 107].



       1
         Documents 178 and 186 are a sealed and redacted version of defendant’s objections. The
Court will refer to the redacted version of the objections, document 186.



Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 1 of 37 PageID #:
                                  20769
I.     Background

       The Court presumes familiarity with the R&R’s description of the background.

Neither party objects to the magistrate judge’s factual background. The Court, therefore,

incorporates by reference the background section from the R&R.

II.    Standard of Review

       A court must conduct a de novo review of those portions of a magistrate judge’s

report and recommendation to which a party objects unless the objections are frivolous,

conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806

F.2d 636, 637 (6th Cir. 1986). “Objections disputing the correctness of the magistrate’s

recommendation, but failing to specify the findings believed to be in error are too general

and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

(citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). “The parties have ‘the

duty to pinpoint those portions of the magistrate’s report that the district court must

specially consider.’” Mira, 806 F.2d at 637 (quoting Nettles v. Wainwright, 677 F.2d 404,

410 (5th Cir. 1982)). The Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations” made by the magistrate judge. 28 U.S.C. § 636(b)(1).

III.   Analysis

       Defendant makes several broad objections to the conclusions of the R&R and makes

further objections within each of those categories. The Court will address the objections

as grouped and listed in footnote one of the objections [Doc. 186 p. 8].

                                             2


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 2 of 37 PageID #:
                                  20770
       A.     The Section 10(b) Class

              1.     Individual Issues of Reliance

       First, defendant objects to Judge Poplin’s conclusion that individual issues of

reliance will not overwhelm common issues [Id. p. 12].

                     a.     Basic Presumption

       As stated in the R&R, the Supreme Court explained the Basic presumption, or the

fraud on the market presumption, as follows:

       The fraud on the market theory is based on the hypothesis that, in an open
       and developed securities market, the price of a company's stock is determined
       by the available material information regarding the company and its
       business.... Misleading statements will therefore defraud purchasers of stock
       even if the purchasers do not directly rely on the misstatements.... The causal
       connection between the defendants' fraud and the plaintiffs' purchase of stock
       in such a case is no less significant than in a case of direct reliance on
       misrepresentations.

Basic Inc. v. Levinson, 485 U.S. 224, 241–42 (1988) (quoting Peil v. Spieser, 806F.2d

1154, 1160–1161 (3rd. Cir. 1986). To properly invoke the Basic presumption, “a plaintiff

must prove (1) the alleged misrepresentations were publicly known, (2) they were material,

(3) the stock traded in an efficient market, and (4) the plaintiff traded the stock between

when the misrepresentations were made and when the truth was revealed.” Halliburton Co.

v. Erica P. John Fund, Inc., 573 U.S. 258, 277–78 (2014) (“Halliburton II”). However,

the presumption is rebuttable. Basic Inc., 485 U.S. at 250. Courts use a variety of factors

to determine market efficiency, referred to as the Cammer and Krogman factors. The

Cammer factors include: (1) whether there was a large average weekly trading volume

during the class period; (2) whether a significant number of securities analysts followed
                                             3


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 3 of 37 PageID #:
                                  20771
the company’s stock during the class period; (3) whether the company’s stock had market

makers; (4) whether the company was entitled to file an S-3 Registration Statement; and

(5) whether empirical facts showed a cause and effect relationship between unexpected

corporate events or financial releases and immediate response in the stock price. Cammer

v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989). Courts also consider the Krogman factors,

including (1) market capitalization of the company; (2) the bid-ask spread of the stock; and

(3) institutional ownership. Krogman v. Sterritt, 202 F.R.D. 467, 478 (N.D. Tx. 2001).

       In arguing the fraud on the market presumption does not apply, defendant makes

two groupings of objections to Judge Poplin’s conclusion it does apply because (1) the

plaintiffs have not proven the markets were efficient and (2) defendant rebutted the

presumption [Doc. 186 p. 13].

                            i.     Market Efficiency

       By way of introduction, defendant states that the fraud on the market presumption

is available only where plaintiffs prove the markets were efficient [Doc. 186 p. 13]. Here,

plaintiffs submitted the opinion of Chad Coffman to satisfy that burden, but defendant

argues the report is riddled with errors and cannot be credited. Accordingly, defendant

makes four (4) objections related to market efficiency.

       First, defendant states Judge Poplin “improperly shifted the burden to KPMG to

prove inefficiency” [Id.]. Defendant contends that the following statements from the R&R

shift the burden: “Defendant’s Response did not set forth the specific reasons for finding

that the Fifth Cammer Factor supports inefficiency of the market” and “Coffman testified

                                             4


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 4 of 37 PageID #:
                                  20772
that he looked at other events but could not recall specifics during his deposition.

“Defendant, however, has not pointed the Court to any other evidence showing that the

other events or disclosures caused the price changes” [Doc. 172 p. 31, 36]. Defendant’s

briefing takes these statements out of context. Judge Poplin made these statements to

express that defendant’s arguments to the contrary, without further support or

argumentation, are not sufficient to dissuade the Court from concluding there was market

efficiency in light of plaintiffs’ evidence. Judge Poplin analyzed the reports and testimony

of both parties’ experts and extensively discussed the parties’ arguments, reviewing the

fifth Cammer factor for nine (9) pages [Id. p. 29–38]. Such analysis did not shift the burden

to defendant but just highlighted that defendant’s arguments were to no avail.

       Second, defendant states Judge Poplin “discussed, without concluding[,] whether

Cammer factor number five, a cause-and-effect relationship between news events and stock

price movements, is essential” and without such relationship, plaintiffs cannot satisfy their

burden to prove market efficiency [Doc. 186 p. 14]. In support, defendant cites In re Fed.

Home Loan Mortg. Corp. (Freddie Mac) Sec. Litig., which states that the fifth factor is the

most important. 281 F.R.D. 174, 178 (S.D.N.Y. 2012). That case, however, even states

that “[t]he Cammer factors are intended to be an analytical tool, not a checklist,” indicating

no particular factor is essential to prove market efficiency. Id. at 210. “Numerous Courts

within the Sixth Circuit have held that market efficiency can be established without regard

to the fifth Cammer factor.” Dougherty v. Esperion Therapeutics, Inc., No. 16-10089,

2020 WL 3481322, at *7 (E.D. Mich. June 19, 2020) (collecting cases). Indeed, the

                                              5


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 5 of 37 PageID #:
                                  20773
Cammer court itself did not consider it necessary, stating only that “it would be helpful to

a plaintiff seeking to allege an efficient market [to show this relationship].” 711 F. Supp.

at 1287. Judge Poplin discussed the case law cited by both parties at length in the Order

on the Motion to Exclude [Doc. 171 p. 20–24]. Similarly, in the R&R, she identified

appropriate caselaw to demonstrate that most courts use the factors to aid in their analysis,

not to conclusively determine the result.2 Plaintiffs in their response to defendant’s

objections identify a plethora of cases holding the same [Doc. 195 p. 19 n.6]. Indeed, they

are factors, not elements.

       Though defendant states Judge Poplin did not conclude whether the fifth factor is

essential, she stated “[i]t appears that most courts utilize the Cammer Factors as analytical

tools as opposed to a checklist” [Doc. 172 p. 31 n.8]. From her lengthy explanation of the

caselaw, she treats the factors as such even if not explicitly stated. Even so, such a definite

conclusion about the necessity of the fifth factor was not required, and defendant did not

make such an argument in response to the motion for class certification, nor did they

discuss this factor. Defendant’s objection is therefore misguided.



       2
          [Doc. 172 p. 24–25, 31 n.8]. See Weiner v. Tivity Health, Inc., 334 F.R.D. 123, 133 (M.D.
Tenn. 2020) (using the factors as tools, not a checklist); Monroe Cty. Employees' Ret. Sys. v. S.
Co., 332 F.R.D. 370, 385 (N.D. Ga. 2019) (“Accordingly, district courts around the country
routinely find market efficiency regardless of the fifth Cammer factor.”) (collecting cases); Beaver
Cty. Employees' Ret. Fund v. Tile Shop Holdings, Inc., 2016 WL 4098741, at *10–11 (D. Minn.
July 28, 2016) (reasoning that requiring all the Cammer factors to be met would change the factors
into a “requirement” or “necessity” which “has not been explicitly endorsed by the courts”); Första
AP-Fonden v. St. Jude Med., Inc., 312 F.R.D. 511, 520 (D. Minn. 2015); Angley v. UTi Worldwide
Inc., 311 F. Supp. 3d 1117, 1121 (C.D. Cal. 2018) (finding market efficiency even when defendant
argued the fifth factor was not met).
                                                 6


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 6 of 37 PageID #:
                                  20774
       Third, defendant argues Judge Poplin incorrectly concluded that three (3) of

seventeen (17) earnings releases (17.65%) followed by movements in the price were

sufficient to show market efficiency, when “the more persuasive case law is to the

contrary,” focusing on the percentage of news events with a market reaction and how it

may establish a cause-and-effect relationship under Cammer factor five [Doc. 186 p. 14].

Defendant argues this percentage is not high enough, and that the Court should require

something more. Judge Poplin acknowledged “the percentage is not high” and that the

“numbers are not a strong showing in Plaintiffs’ favor . . . [but] they nevertheless weigh in

favor of finding market efficiency” [Doc. 172 p. 33–34].

       In support of its argument that the percentage here was not high enough, defendant

relies heavily on In Re Freddie Mac, 281 F.R.D. 174 at 180–81 from the Southern District

of New York which held that a market reaction to news events 28% of the time was

insufficient to fulfill the fifth Cammer factor.       The court there stated that “[t]he

other Cammer and Krogman factors do not directly address the question of efficiency.

Without evidence of the prompt effect of unexpected news on market price, the market

cannot be called efficient.” Id at 182. In their reply, defendant argues that “where an event

study does not establish a cause-and-effect relationship under Cammer factor number five,

the presence of other factors suggesting efficiency is of no consequence” as it is the only

direct measure [Doc. 199 p. 11]. Defendant cites Teamsters Local 445 Freight Div.

Pension Fund v. Bombardier Inc., 546 F.3d 196, 207–208 (2d Cir. 2008) in support.

However, that case states that without the fifth Factor, it is “difficult to presume that the

                                             7


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 7 of 37 PageID #:
                                  20775
market will integrate the release of material information about a security into its price” and

that an event study with the appropriate correlation between disclosures and price

movements may be prima facie evidence of a causal relationship, but it does not preclude

the possibility of indirect evidence making the same showing. Id. Defendant additionally

cites evidence from the experts where they agree the fifth Factor is the most direct method

of showing efficiency.

       While defendant argues that the fifth factor is the most direct assessment of market

efficiency, “market efficiency is not a yes-or-no proposition,” and there is not only one

method to assess it. Halliburton II., 573 U.S. at 279. “’[H]elpful’ does not mean

‘determinative.’ A plaintiff's shortfall on the fifth Cammer factor alone does not outweigh,

as here, showings on many other relevant factors.” Första AP-Fonden v. St. Jude Med.,

Inc., 312 F.R.D. 511, 520 (D. Minn. 2015).

       Indeed, indirect evidence under the other four Cammer factors “would add little to

the Basic analysis if courts only ever considered them after finding a strong showing based

on direct evidence alone.” In re Petrobras Sec., 862 F.3d 250, 278 (2d Cir. 2017). Such

indirect evidence “is particularly valuable in situations where direct evidence

does not entirely resolve the question. Event studies offer the seductive promise of hard

numbers and dispassionate truth, but methodological constraints limit their utility in the

context of single-firm analyses.” Id. Thus, a mixture of direct and indirect evidence is

necessary and permissible for courts to consider. Id. at 279. Accordingly, the strength of

defendant’s argument and reliance on In re Freddie Mac is weakened as the court’s

                                              8


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 8 of 37 PageID #:
                                  20776
emphasis on the fifth Cammer factor as direct evidence is not required based on later case

law from its respective Court of Appeals.3 Additionally, “courts have found market

efficiency in the absence of an event study or where the event study was not definitive.”

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 84 (S.D.N.Y.

2015).4




       3
          The Southern District of New York later questioned the reasoning of In re Freddie Mac
and its extension to other facts. Barclays PLC, 310 F.R.D. at 83–84 (“While defendants have
managed to find one case that states that Cammer 5 is dispositive—the Freddie Mac case involving
preferred shares—the court's reasoning for adopting such a rule is tethered to its factual context.
Different contexts require courts to place greater importance on some factors than on others. No
other court has adopted a per se rule that any one factor is dispositive.”).
       4
          The court in Barclays PLC highlighted a variety of cases which found market efficiency
despite the less-than-certain nature of the event study:

       Winstar Commc'ns Sec. Litig., 290 F.R.D. 437, 448 (S.D.N.Y.2013) (holding that
       although plaintiff's expert “was unable to complete a formal event study” due to
       lack of data, the expert had demonstrated efficiency by “select[ing] five days on
       which news was released that she thought might be material, and qualitatively
       analyz[ing] the change in the price of Winstar bonds relative to the price change of
       the Lehman U.S. Bond Composite Index (a market-wide bond index composed of
       investment grade government, agency, corporate and mortgage-backed bonds)” and
       finding that on two of those days the price changed in response to news); Aranaz v.
       Catalyst Pharm. Partners Inc., 302 F.R.D. 657, 669 (S.D.Fla.2014) (finding market
       efficient for common stock even though expert had not performed an event study
       and implicitly finding that empirical evidence of the stock price change on the
       corrective disclosure date satisfied Cammer 5); In re Computer Scis. Corp. Sec.
       Litig., 288 F.R.D. 112, 120 (E.D. Va. 2012) (rejecting the argument that plaintiffs
       had failed to establish market efficiency because they had not submitted an event
       study); Smilovits v. First Solar, Inc., 295 F.R.D. 423, 437 (D. Ariz. 2013) (holding
       that where Cammer 1, 2, and 4 weighed in plaintiffs' favor, Cammer 3 was partially
       unsatisfied, and Cammer 5 did not favor either the plaintiffs or the defendants,
       plaintiffs' evidence was sufficient to establish market efficiency by a preponderance
       of the evidence)

310 F.R.D. at 84 n.97.
                                                9


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 9 of 37 PageID #:
                                  20777
        In discussing whether the 17.65% statistic was sufficient, Judge Poplin discussed

 cases which established the fifth factor at levels both above and below fifty percent (50%).5

 She excerpted Coffman’s Rebuttal report wherein he explained that an earnings

 announcement may not have statistically significant price movements because the

 information was consistent with expectations, a mixture of information, or the market was

 focused on other information. See also McIntire v. China MediaExpress Holdings, Inc.,

 38 F. Supp. 3d 415, 430 (S.D.N.Y. 2014) (“To require a stock to change on at least 50

 percent of potentially material news days ignores that, in many circumstances, the absence

 of a price change on a potentially material news day is not inconsistent with an efficient

 market.”); In re Computer Scis. Corp. Sec. Litig., 288 F.R.D. 112, 120 (E.D. Va. 2012)

 (“[T]his theory [that each news event would result in a change in price] is not in keeping

 with the key principle underlying the efficient market theory, namely that in an efficient

 market material, unexpected information will be timely reflected in the stock price.”)



        5
           Compare In Re Freddie Mac, 281 F.R.D. 174 at 180–81 (a market reaction 28% of the
 time was insufficient establish market efficiency), and George v. China Auto. Sys., Inc., No. 11
 CIV. 7533 KBF, 2013 WL 3357170, at *11 (S.D.N.Y. July 3, 2013) (a market reaction seven out
 of sixteen days was insufficient to find market efficiency), with Angley, 311 F. Supp. 3d at 1126
 (finding the fifth factor satisfied when 11.1% of news days had significant abnormal returns versus
 2.6% on non-news days). Defendant argues that the cases plaintiffs cited for thresholds below fifty
 percent are still higher than the percentage at issue here, with the exception of Angley, which Judge
 Poplin cited [Doc. 199 p. 10] (citing Första AP-Fonden, 312 F.R.D. at 521(finding statistically
 significant price reaction to 36.4% of the events studied); McIntire v. China MediaExpress
 Holdings, Inc., 38 F. Supp. 3d 415, 433 (S.D.N.Y. 2014) (finding statistically significant price
 reaction to 42% of the events studied); In re Winstar Commc’ns Sec. Litig., 290 F.R.D. at 448
 (finding statistically significant price reaction to 40%, two out of five, of the events studied; the
 Court notes that the parties here did not conduct a formal event study, as described supra n. 4)).
 However, for the reasons discussed in this opinion, namely that this factor is not necessary and
 there is no consensus on a threshold for this issue, the Court finds this point not well taken.
                                                    10


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 10 of 37 PageID #:
                                  20778
 (emphasis original). Additionally, defendant’s expert could not approximate an appropriate

 threshold.

        Defendant admits it “did not challenge Coffman’s conclusions about the other

 Cammer and Krogman factors,” all of which were found to be in favor of market efficiency

 [Doc. 199 p. 12]. Defendant does not object to Judge Poplin’s analysis of the first four

 factors, nor does defendant object to the analysis of the fifth factor as it pertains to the

 common stock other than the issue of the threshold of events with subsequent statistically

 significant price movements.

        The weight of authority indicates that the fifth Cammer factor is not necessary, as

 discussed above. If unnecessary in the first instance, a weaker showing of the cause-and-

 effect relationship may also indicate market efficiency. Here, while the percentage of

 events followed by price movements in the common stock may not be the strongest

 evidence, the Court declines to “let the perfect become the enemy of the good.” In re

 Petrobras Sec., 862 F.3d at 277. Accordingly, the combination of the other Cammer and

 Krogman factors of strong, indirect evidence and the fifth Cammer factor of weaker, direct

 evidence leads the Court to find market efficiency in this case.

        Fourth and finally, defendant objects that Judge Poplin incorrectly concluded there

 was market efficiency for the preferred stock despite there being no statistically significant

 movements in the price after earnings releases during the proposed class period [Doc. 186

 p. 15]. Defendant argues Judge Poplin did not compare why Coffman’s study used a

 different approach for the preferred stock than the common stock in looking at news rather

                                              11


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 11 of 37 PageID #:
                                  20779
 than earnings releases [Doc. 199 p. 12]. However, Judge Poplin detailed Coffman’s

 explanation for why his study examined news that would impact preferred stock, like

 ability to pay dividends to preferred shareholders, rather than earnings releases, as he used

 for the common stock. Specifically, she stated that the price of preferred securities may

 not be affected until there are signs of the company defaulting, and that defendant’s expert,

 “even acknowledged during his deposition that information pertaining to revenue,

 earnings, and profitability are important to preferred shareholders but not to the same

 degree as holders of common stock” [Doc. 172 p. 35]. She also discussed the results of the

 study which demonstrated the preferred stock reacted in a statistically significant manner

 to relevant news events [Id. p. 35–36]. Judge Poplin concluded that after considering both

 the reactions to earning announcements and news events, the market was efficient for the

 preferred stock [Id. p. 36]. Defendant does not identify why the analysis for the common

 and the preferred stock need be identical, especially in light of their expert’s statement that

 these securities may react differently to various forms of information.           Though the

 preferred securities did not react to earnings announcements, Judge Poplin took that into

 consideration. Even if the evidence is not as strong a showing of market efficiency as

 defendant believes is required, as discussed above regarding the fifth Cammer factor,

 defendant’s arguments are unavailing. Accordingly, defendant’s objections with regard to

 market efficiency are OVERRULED.




                                               12


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 12 of 37 PageID #:
                                  20780
                              ii.    Rebuttal

        Defendant’s second category of objections relates to Judge Poplin’s conclusion that

 defendant did not rebut the Basic presumption. As described in the R&R, defendant bears

 the burden of showing that the alleged misrepresentations did not have an impact on the

 price [Id. p. 47–48]. Defendant made three arguments in its initial motion: (1) the alleged

 misrepresentations did not artificially inflate the price, (2) out of sixteen (16) events that

 plaintiffs alleged leaked the truth, the two most closely tied to the allegation that the Alaska

 Assets were overvalued were not followed by statistically significant price declines, and

 (3) the proposed class representatives and lead plaintiffs would have bought the stock even

 if they knew the price was tainted by fraud [Id.]. Defendant now objects to Judge Poplin’s

 conclusions which reject each of those arguments.

        First, defendant argues that the better reasoned case law indicates the alleged

 misrepresentations did not artificially inflate the price [Doc. 186 p. 18]. Judge Poplin stated

 that defendant’s argument ignored the price impact at the time of the corrective disclosures,

 only focusing on the impact at the time of the misrepresentation [Doc. 172 p. 47]. Citing

 Burges v. Bancorpsouth, Inc., Judge Poplin stated that “a defendant cannot simply show

 that a price did not rise after a misrepresentation” because price impact can be shown “at

 the time the misrepresentation is made or at the time the corrective disclosure is given.”

 No. 3:14-CV-1564, 2017 WL 2772122, at *9 (M.D. Tenn. June 26, 2017) (citing Willis v.

 Big Lots, Inc., 242 F.Supp.3d 634, 15–16 (S.D. Ohio March 17, 2017). Because defendant

 bears the burden and must show lack of price impact at each of these times, Judge Poplin

                                               13


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 13 of 37 PageID #:
                                  20781
 therefore rejected defendant’s argument that a lack of price increase after release of audit

 opinions rebuts the presumption.

        Defendant argues that its position focusing on the price impact at time of the

 misrepresentation is more persuasive because it does not depend on the price maintenance

 theory and it matches the first of two examples offered by the Supreme Court for how a

 defendant may rebut the presumption: “defendant could show that the alleged

 misrepresentation did not, for whatever reason, actually affect the market price.”

 Halliburton II, 573 U.S. at 269.

        Defendant argues that Judge Poplin “apparently embrac[ed] the faulty ‘price

 maintenance theory’ in making her conclusion [Doc. 186 p. 17]. As described in the R&R,

 price maintenance theory is the theory that a misrepresentation can have a price impact by

 maintaining an already artificially inflated price [Doc. 172 p. 48 n.10]. As Judge Poplin

 and defendant note, district courts within this Circuit are split on the issue [Id.; Doc. 186

 p. 16 n.10]. Defendant argues the Sixth Circuit has not endorsed or held that the price

 maintenance theory is valid, but dicta has indicated that “case law supports the legal

 standard the district court applied” when applying the price maintenance theory. In re

 CoreCivic, Inc., No. 19-0504, 2019 WL 4197586, at *1 (6th Cir. Aug. 23, 2019) (citing

 Ohio Pub. Emps. Ret. Sys. v. Fed. Home Loan Morg. Corp., 830 F.3d 376, 385 (6th Cir.

 2016)).

        Defendant’s argument, however, overlooks that the case law, like Burges and Willis,

 relies upon a more nuanced reading of that phrase, as described in Halliburton II itself.

                                              14


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 14 of 37 PageID #:
                                  20782
 Halliburton II, 573 U.S. at 279 (the presumption could be rebutted by appropriate evidence,

 “including evidence that the asserted misrepresentation (or its correction) did not affect

 the market price of the defendant’s stock”) (emphasis added). Defendant therefore fails to

 identify what was in error about Judge Poplin’s reasoning, or why defendant’s presented

 cases are more persuasive, other than that they reach defendant’s desired conclusion.

        Second, defendant argues that Judge Poplin acknowledged that two (2) of the

 corrective disclosures are tied closely to the overvaluation of the Alaska Assets but wrongly

 concluded that the lack of statistically significant decline in price was insufficient evidence

 to rebut the Basic presumption. Defendant asserts this shows the misrepresentations did

 not impact the pieces of securities. Judge Poplin stated that of sixteen (16) events and

 disclosures that leaked the truth, only two (2) were tied to the alleged overvaluation of the

 Alaska Assets, and they were not followed by statistically significant price declines

 [Doc. 172 p. 50]. She concluded that defendant did not mention the other fourteen (14)

 disclosures and that defendant’s expert did not offer an opinion on negative causation,

 therefore finding that the argument did not rebut the basic presumption [Id. p. 51].

 Defendant must show lack of price impact by a preponderance of the evidence. In re

 Quorum Health Corp., No. 19-0505, 2019 WL 3949704, at *2 (6th Cir. July 31, 2019)

 (citing Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc., 879 F.3d 474, 484−85 (2d Cir.

 2018)). Merely showing some evidence of lack of price impact as to two (2) events while

 failing to address the other fourteen (14) is insufficient to meet the burden.




                                               15


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 15 of 37 PageID #:
                                  20783
        Third, defendant argues that evidence shows that the proposed Class

 Representatives would have purchased the stock even if they had been aware the price was

 tainted by fraud and objects to Judge Poplin’s conclusion that the presumption was not

 rebutted by this evidence. Defendant argues that purchasing the shares after some of the

 events and disclosures that leaked the truth and caused the price to decline severs the link

 between the misrepresentations and the decision to trade at the fair market price [Doc. 186

 p. 21]. Defendant cited In re Valence Tech. Sec. Litig., for the proposition that “[t]he fact

 that plaintiff continued to trade in the stock of defendants after he learned of the alleged

 misrepresentations of defendants” rebuts the presumption. No. C 95-20459 JW, 1996 WL

 119468, at *1 (N.D. Cal. Mar. 14, 1996). While this may be true, and as Judge Poplin

 stated [Doc. 172 p. 51], the fact that Plaintiff Montague6 purchased shares after the

 disclosures does not demonstrate that he was aware that the price was tainted by fraud.

 Indeed, “[p]ost-disclosure purchases are consistent with the fraud-on-the-market theory

 and may be entirely rational and indeed a sound investment where the stock is traded in an

 efficient market.” In re Computer Scis. Corp. Sec. Litig., 288 F.R.D. at 124. Though

 defendant notes a disagreement among district courts about this issue,7 defendant does not

 argue why those cases are better reasoned, more persuasive, or more applicable other than

 reaching their desired conclusion. Id. Judge Poplin stated that to rebut the presumption,


        6
           Defendant’s motion also made arguments about named plaintiffs Kenneth Martin and
 Martin Weakley, who have since withdrawn. However, Judge Poplin noted the same analysis
 applies [Doc. 51 p. 51 n.13].
        7
            In re Computer Scis. Corp Sec. Litig., 288 F.R.D. at 124 n.13.
                                                   16


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 16 of 37 PageID #:
                                  20784
 Basic requires that the defendant show the investor “would have paid the same price,”

 which it has not done. Glickenhaus & Co. v. Household Int'l, Inc., 787 F.3d 408, 432 (7th

 Cir. 2015). Accordingly, defendant’s objections with regard to Judge Poplin’s conclusion

 that defendant did not rebut the Basic presumption are OVERRULED.

                        b.     Affiliated Ute Presumption

           Defendant objects to Judge Poplin’s ruling that the Affiliated Ute presumption

 applies at this stage [Doc. 186 p. 21]. Affiliated Ute Citizens of Utah v. United States, 406

 U.S. 128 (1972) (“Affiliated Ute”). In support, defendant states that the presumption is

 available only for claims based primarily on omissions whereas plaintiffs’ claims are based

 on misstatements. Defendant also states that Judge Poplin failed to address their argument

 that plaintiff cannot convert claims based on misstatements into claims based on omissions.

           In the R&R, Judge Poplin described the presumption, quoted paragraphs 7 and 134

 of the complaint wherein plaintiffs describe various ways defendant failed to take particular

 actions, and stated plaintiffs “have alleged omissions and representations” [Doc. 172

 p. 53].    Citing Burges, Judge Poplin found that “for purposes of class certification,

 Plaintiffs are entitle[d] to the Affiliated Ute presumption as to its failure to disclose claims.”

 2017 WL 2772122 at *10.

           Defendant states the presumption applies only when the case primarily concerns

 omissions, arguing that this case involves primarily misrepresentations.               However,

 defendant ignores cases where courts find that the combination of omissions and

 misrepresentations does not preclude invocation of the presumption with respect to those

                                                17


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 17 of 37 PageID #:
                                  20785
 omissions. Burges, 2017 WL 2772122 at *10 (“Where plaintiffs’ claims are based on a

 combination of omissions and misstatements, courts have acknowledged the applicability

 of the Affiliated Ute presumption as to the element of reliance with regard to alleged

 omissions.”) (citing Dodona I, LLC v. Goldman, Sachs & Co., 296 F.R.D. 261, 270

 (S.D.N.Y. 2014)). Plaintiffs in their response [Doc. 195 p. 27] cite additional paragraphs

 alleging omissions: “KPMG’s undisclosed conduct in the drafting of the responses to these

 SEC letters badly undermined KPMG’s independence,” “KPMG’s statements regarding

 Miller Energy’s internal control weaknesses omitted to disclose that those weaknesses

 resulted in material inaccuracies in Miller Energy’s financial statements,” and “the false or

 misleading statements and omissions complained of in this Complaint concerned omissions

 of historical and/or current facts and conditions existing at the time the statements were

 made.” [Doc. 174 ¶¶ 160, 193f, 248]. “[T]he theory behind the Affiliated Ute presumption

 . . . is not undermined simply because a defendant makes misstatements at the same time

 it omits material information.”      Fogarazzao v. Lehman Bros., 232 F.R.D. 176, 186

 (S.D.N.Y. 2005).

        Defendant states plaintiffs cannot convert misstatements into omissions simply by

 recharacterizing their nature, giving the example that plaintiffs allege defendant’s reports

 falsely stated its audits complied with GAAS which could be recharacterized as omitting

 to disclose it did not comply with GAAS [Doc. 186 p. 23]. However, the cases defendant

 cites for this proposition are not on point.




                                                18


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 18 of 37 PageID #:
                                  20786
        Defendant cites Grae which involved representations about the quality and value of

 services of a private prison relative to the Bureau of Prison standards when the truth

 revealed many more deficiencies. Grae v. Corr. Corp. of Am., 329 F.R.D. 570, 584

 (M.D. Tenn.), vacated on reconsideration on other grounds, 330 F.R.D. 481 (M.D. Tenn.

 2019). The court there stated that the private prison could have provided more information,

 but “[s]ome version of that premise, however, is true about every affirmative falsehood—

 every lie can be corrected by the truth. In such cases, however, it is still the initial

 misstatement that forms the primary basis for the fraud.” Id. Defendant also cites

 Teamsters Loc. 445 Freight Div. Pension Fund v. Bombardier, Inc., stating that omissions

 “are simply the flip side” of the misstatements made in that case. No. 05 CIV. 1898 (SAS),

 2006 WL 2161887, at *9 (S.D.N.Y. Aug. 1, 2006), aff'd, 546 F.3d 196 (2d Cir. 2008).

 However, there, the omissions were direct corollaries to affirmative misstatements. Here,

 the truth is not simply correcting a lie but highlighting new categories of information that

 were previously unknown and filling in gaps. Indeed, in Burges, the court found that when

 plaintiffs “allege situations where Defendants’ failure to disclose certain information is

 what makes the alleged misrepresentations misleading or false,” that the plaintiffs have

 alleged both omissions and misrepresentations and may still apply the presumption.

 Burges, 2017 WL 2772122 at *10. Defendant’s cited cases did not raise allegations that

 the audit opinion was both false and omitted material information, like this case. The Court

 finds that for purposes of class certification, the plaintiffs may invoke the Affiliated Ute




                                             19


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 19 of 37 PageID #:
                                  20787
 presumption as to the alleged omissions, and defendant’s objection is therefore

 OVERRULED.

                2.    Individual Issues of Damages

        Defendant argues that individual issues of damages will overwhelm common issues.

 Defendant argues plaintiffs cannot apply the statutory formula to calculate damages on a

 class-wide basis because plaintiffs rely on a “materialization of the risk” theory [Doc. 186

 p. 25]. Defendant contends that the damages depend on the risk tolerance of the investors

 in the proposed class who may be placed in two categories: those with lower risk tolerance

 who would not have invested had the risk been disclosed and those with higher risk who

 might still have invested had the risk been disclosed [Id. p. 26]. Defendant states those in

 the second category could not be computed with plaintiffs’ expert’s methodology. Because

 there is no way to know which members fall in which category, defendant claims there is

 no way to calculate class-wide damages.

        Plaintiffs contend that their proposed measure for out-of-pocket damages can be

 calculated on a class-wide basis by using the well-settled methodology used and approved

 in similar cases and cite many cases where this measure has been used [Doc. 195 p. 29].

 Plaintiffs additionally note that many courts have certified classes using the out-of-pocket

 damages model in materialization-of-the-risk cases without separating high and low risk

 investors [Id. p. 30]. As plaintiff notes, defendant is “unable to cite a single securities-

 fraud case in which a class invoking an out-of-pocket damages model was not certified”

 [Id. p. 31].

                                             20


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 20 of 37 PageID #:
                                  20788
        Defendant’s briefing largely repeats the briefing as contained in the underlying

 motion, “without explaining the source of the error” in Judge Poplin’s reasoning. Equal

 Emp. Opportunity Comm'n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn.

 2017), aff'd, 899 F.3d 428 (6th Cir. 2018). Defendant does not even mention the word

 “object” in this section, leaving the Court to find its objection in its preliminary footnote

 [Doc. 186 p. 8 n.1]. Without any additional argumentation for the Court’s consideration

 and having thoroughly reviewed the briefing and the R&R, the Court agrees with

 Judge Poplin in finding defendant’s arguments unpersuasive. Accordingly, to the extent

 the briefing may be considered an objection to Judge Poplin’s conclusion on the issue of

 individual issues of damages, the objection is OVERRULED.

                3.     Individual Issues of Timeliness

        Defendant objects to Judge Poplin’s conclusion that individual issues of timeliness

 will not overwhelm common issues [Id. p. 29]. A Section 10(b) claim is time-barred if

 brought more than two years after discovery of the pertinent facts, and the two-year period

 does not begin to run until plaintiff discovers or would have discovered such facts if

 reasonably diligent [Id.]. Defendant contends that the relevant facts were known prior to

 two years before filing of the present action and makes two arguments.8 First, defendant


        8
            Defendant additionally argues that Judge Poplin’s rationale is flawed because the reason
 defendant does not have additional evidence of plaintiffs’ knowledge is because she previously
 denied the motion to compel which would have provided defendant with further discovery [Doc.
 186 p. 33]. This does not properly identify a finding believed to be in error, but simply describes
 the procedural posture of the case which is too general to be a valid objection. Stamtec, Inc., 296
 F. App’x at 519. To the extent it could be considered an objection to Judge Poplin’s order on
 plaintiffs’ motion to substitute [Doc. 167], the objection is untimely. Fed. R. Civ. P. 72(a)
 (objections to non-dispositive orders must be filed within 14 days after being served with a copy).
                                                  21


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 21 of 37 PageID #:
                                  20789
 argues that there is a question as to whether each class member had actual knowledge of

 the facts and circumstances, and gives examples of named plaintiffs Lewis Cosby and

 Kenneth Martin who each had knowledge of a so called “red flag” [Id. p. 32]. Second,

 defendant argues that the “red flags” were enough to plead scienter against KPMG under

 the pleading standards of the PSLRA, so they should be adequate to trigger inquiry notice

 as to the statute of limitations [Id. p. 33].

        As to defendant’s first argument that Cosby and Martin had actual knowledge of

 “red flags” and that they therefore had actual knowledge of the fraud,9 the Court disagrees.

 As Judge Poplin noted, there is public information “if known by investors, which may

 preclude relief on Plaintiffs’ claims; however, the Court finds that Defendant has not

 sufficiently shown that any investor actually had knowledge of this information” and that

 an affirmative defense, standing alone, does not compel a finding defeating predominance

 [Doc. 172 p. 60]. In re HCA Holdings, Inc., No. 14-0511, 2015 WL 10575861, at *2

 (6th Cir. Feb. 26, 2015). Defendant’s examples of plaintiffs’ knowledge regarding red

 flags, however, do not indicate any actual knowledge of defendant’s alleged fraud.

 Defendant therefore asserts an affirmative defense standing alone, having failed to show

 that any investor actually had knowledge of the information that may establish the

 affirmative defense. Id. (affirming a district court’s decision that while public information

 was available, defendants failed to show any investor actually had knowledge of that


        9
            The Court notes that defendant details the “red flags” of which plaintiffs were aware in
 its sealed version of the objections [Sealed Doc. 178 p. 32]. The Court has reviewed this briefing
 and refers to such information only generally as “red flags” in this Memorandum.
                                                 22


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 22 of 37 PageID #:
                                  20790
 information); Tsereteli v. Residential Asset Securitization Tr. 2006-A8, 283 F.R.D. 199,

 214 (S.D.N.Y. 2012) (defendant “has not provided sufficient evidence that any class

 member had actual knowledge of the allegedly false or misleading statements . . . or that

 they later were on notice of such statements sufficient to raise individualized statute of

 limitations issues.”).

        As to defendant’s second argument on timeliness, the Court does not find

 defendant’s reasoning to be persuasive. In ruling on the motion to dismiss, this Court

 previously stated that “the ‘red flags’ raised by plaintiff in support of its argument that

 defendant should have been aware of material representations also supports defendant’s

 argument that plaintiff was on inquiry notice as a result of the red flags. But this is a factual

 question that cannot be decided at this stage in the proceedings” [Doc. 76 p. 31–32].

 However, having now presented facts in support, defendant is unable to prove that even

 one person had actual knowledge. Individual issues of timeliness then will not predominate

 the common issues. Accordingly, defendant’s additional argument as to timeliness is

 unavailing.

        For these reasons, defendant’s objections regarding timeliness are OVERRULED.

               4.         Typicality

        Defendant objects to Judge Poplin’s conclusion that the proposed class

 representatives’ claims are typical [Doc. 186 p. 35]. Defendant argues that all three bought

 stock after at least one of the events that allegedly revealed the truth, when to invoke the

 fraud-on-the-market presumption, plaintiffs must have traded in the time between the

                                                23


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 23 of 37 PageID #:
                                  20791
 misrepresentations and the truth was revealed. Accordingly, defendant contends that these

 plaintiffs are subject to unique defenses which make them atypical. Defendant states that

 the case Judge Poplin relied upon, Weiner v. Tivity Health, Inc., is not the best reasoned

 case law. Tivity concluded that defendant’s position is

        against “the weight of authority,” In re Connetics Corp. Sec. Litig., 257
        F.R.D. 572, 577 (N.D. Cal. 2009), a “deviat[ion] from th[e] general rule,”
        Local 703, I.B. of T. Grocery & Food Emp. Welfare Fund v. Regions Fin.
        Corp., 762 F.3d 1248, 1260 (11th Cir. 2014), and “not generally accepted.”
        Feder, 429 F.3d at 137. Indeed, “courts routinely certify a class with
        representatives who purchased stock during and after a class period.” In re
        Select Comfort Corp. Sec. Litig., 202 F.R.D. 598, 607 (D. Minn. 2001).

 F.R.D. 123, 130 (M.D. Tenn. 2020). Defendant provides a few cases in support of its

 position [Id. p. 36 n.33] and states that “the Court is called upon to decide which of the

 cases are better-reasoned” [Doc. 199 p. 18]. Upon review of the cases and arguments

 presented, the Court agrees with the R&R in finding Tivity to be persuasive, well-reasoned,

 and better supported in this Circuit and therefore concludes that this issue does not defeat

 typicality.

        Defendant additionally contends that Cosby is not typical because KPMG has

 proven it did not cause his losses, since none of the three corrective disclosures between

 Cosby’s purchases and sales mention anything about KPMG, and therefore his claim is not

 typical of the class [Doc. 186 p. 37]. Plaintiffs state defendant in fact has not proven its

 argument, since proving loss causation requires only that the disclosed information

 reflect part of the relevant truth, defined as the truth obscured by the fraudulent statement,

 and need not provide specific details about the fraud [Doc. 195 p. 25]. Winslow v.

                                              24


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 24 of 37 PageID #:
                                  20792
 BancorpSouth, Inc., No. 3:10-00463, 2011 WL 7090820, at *12 (M.D. Tenn.

 Apr. 26, 2011), report and recommendation approved, No. 3:10-CV-00463, 2012 WL

 214635 (M.D. Tenn. Jan. 24, 2012). Plaintiffs additionally argue that defendant does not

 cite authority to support its theory that this argument is “different in kind” than requiring

 plaintiffs to prove loss causation, which Judge Poplin noted need not be proven at the class

 certification stage [Id.]. Defendant replies that if the three disclosures were not in fact

 corrective disclosures, Cosby has no recoverable loss.

        The Court agrees with plaintiffs’ position. At this stage, “loss causation must simply

 be pled and this is typically satisfied by allegations that the defendant revealed the truth

 through corrective disclosures which caused the company's stock price to drop and

 investors to lose money.” Tivity, 334 F.R.D. at 130. Engaging with defendant’s argument

 as presented here would require plaintiffs to prove loss causation in order to disprove

 defendant’s claims which would exceed what is required for the class certification stage.

        Finally, defendant argues that named plaintiffs Eric Montague and Martin Ziesman

 are not typical because they admit they did not read the Company’s Form 10-K or audit

 opinions and that if they had, they would not have purchased the securities [Doc. 186 p. 38].

 Defendant states this admission shows their reliance was not justifiable, since a plaintiff

 who closes his eyes to known risks cannot establish justifiable reliance. Defendant’s

 objection copies the briefing on the motion [Doc. 129 p. 30–31] and simply adds that

 Judge Poplin did not explain why the arguments are not relevant at class certification or

 why they render Ziesman or Montague’s claims atypical.

                                              25


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 25 of 37 PageID #:
                                  20793
        Defendant’s argument focuses on justifiable reliance, which Judge Poplin stated is

 an argument better reserved for the merits of the case. Judge Poplin found that the proposed

 representatives established typicality by showing “that they purchased Miller Energy

 Securities at prices artificially inflated by the alleged fraud and that their claims are based

 on the same legal theories and facts as other members” [Doc. 172 p. 20]. As plaintiffs note,

 these two named plaintiffs relied on the price of the stock and had no reason to assume the

 price was incorrect or that KPMG had engaged in fraud, which is sufficient to establish

 reliance under Halliburton II, 573 U.S. at 273. Whether their claims of reliance were

 justified may reflect on the merits a claim, but defendant does not support its argument,

 either in the original briefing of the motion or in its objections, that lack of justification

 defeats typicality. The Court agrees with Judge Poplin’s reasoning on this issue, and

 accordingly, defendant’s objection regarding typicality is OVERRULED.

        B.     The Section 11 Class

               1.     Typicality

        Defendant objects to Judge Poplin’s conclusion that the claims of Ziesman are

 typical of the proposed class [Doc. 186 p. 39]. Defendant states Ziesman is not a member

 of the proposed class because he is an after-market purchaser and did not purchase the

 preferred stock in any of the offerings or any other offering by Miller Energy [Id.].

 Defendant states that both parties’ experts agreed that the shares he purchased were not

 from and cannot be traced to the relevant offerings. Judge Poplin held that these arguments

 are about “tracing” and are merits issues not to be considered at class certification.

                                               26


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 26 of 37 PageID #:
                                  20794
 Defendant states this is at odds with the requirement that courts conduct a “rigorous”

 examination at the class certification stage [Doc. 186 p. 40].

        Plaintiffs respond that defendant’s argument “would preclude certification of every

 Section 11 claim involving a secondary offering or secondary market purchasers”

 [Doc. 195 p. 40, emphasis original] and that courts nationwide hold that tracing arguments

 are not a bar to class certification in Section 11 cases. See e.g. Wallace v. Intralinks,

 302 F.R.D. 310, 319 (S.D.N.Y. 2014) (“The Section 11 claims provide no reason to

 exclude aftermarket purchasers. To be sure, only those who ‘can trace their shares to the

 allegedly misleading registration statement’ have standing in a Section 11 claim. But

 tracing is a merits issue that the court need not consider at the class certification stage.”)

 (citation omitted);10 Freeland v. Iridium World Commc'ns, Ltd., 233 F.R.D. 40, 46 (D.D.C.

 2006) (Tracing is “a secondary issue to be resolved after the predominant issue of

 Defendant Underwriters' liability has been decided. It would be inappropriate to foreclose

 such Plaintiffs' resort to the class action format simply because some of their cases may be

 difficult to prove”) (citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177, 94 S.Ct. 2140,

 40 L.Ed.2d 732 (1974) (“We find nothing in either the language or history of Rule 23 that

 gives a court any authority to conduct a preliminary inquiry into the merits of a suit in order

 to determine whether it may be maintained as a class action.”)).




        10
            Defendant argues that Judge Poplin’s citation to Wallace for the proposition that tracing
 is a merits issue is misplaced since the case addressed a different set of circumstances. However,
 this proposition is more widely established in many cases as discussed in the R&R and the briefing
 [See Doc. 172 p. 71].
                                                  27


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 27 of 37 PageID #:
                                  20795
        Plaintiffs present that classes including secondary market purchases are routinely

 certified, and accepting defendant’s arguments would require a merits analysis, when

 “Rule 23 is not a weed whacker for merits problems” [Id. p. 41 (citing Ark. Teachers Ret.

 System, 879 F.3d at 484-85)]. Plaintiffs further represent that defendant is unable to cite a

 single case in which a court considered tracing on a class certification motion. Defendant’s

 tracing arguments in their reply stem from the arguments regarding standing, on which the

 Court defers a ruling as discussed below.

        The Court concludes that Judge Poplin’s analysis was indeed rigorous. Defendant’s

 argument that traceability must be considered at this juncture is unsupported and treads

 too far into the merits of the claim. Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds,

 568 U.S. 455, 465–66 (2013) (“Although we have cautioned that a court's class-

 certification analysis must be ‘rigorous’ and may entail some overlap with the merits of the

 plaintiff's underlying claim, Rule 23 grants courts no license to engage in free-ranging

 merits inquiries at the certification stage.”) (citation omitted).

        Finally, Defendant states that even Ziesman were a member of the class, his claim

 would not be typical as it requires a reliance element that is not typical of the class.

 Judge Poplin concluded that an earning statement that violates SEC filing requirements

 should not be considered an earning statement which would shift the burden of proving

 reliance to plaintiff, citing In re WorldCom, Inc. Sec. Litig., 219 F.R.D. 267, 289 (S.D.N.Y.

 2003) (“WorldCom”) and In re Countrywide Fin. Corp. Sec. Litig., 273 F.R.D. 586, 622

 (C.D. Cal. 2009) (“Countrywide”) [Doc. 172 p. 67] and therefore held that plaintiffs

                                                28


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 28 of 37 PageID #:
                                  20796
 established typicality. Defendant states that in WorldCom, WorldCom had admitted

 financial statements were misleading and omitted material information, and in

 Countrywide the court said that so long as plaintiffs “prove accounting violations . . . those

 reports will not qualify as earning statements” to trigger the reliance requirement.

 273 F.R.D. at 622. Defendant states their audit opinions were neither false nor misleading

 and therefore did not violate the SEC filing requirements [Doc. 186 p. 42]. However, as

 plaintiffs note, this statement is self-serving, as plaintiffs “allege and intend to prove that

 KPMG’s audit opinions, were false and misleading when made, and that they were not

 prepared in accordance with GAAP” [Doc. 195 p. 42]. Defendant’s reliance on the

 company’s admission in WorldCom that it had violated SEC filing requirements is

 unavailing, as Countrywide refused to require reliance on the basis of plaintiffs’ allegations

 of material accounting-related misstatements or omissions, as is the case here. Id.

        Judge Poplin noted that typicality generally presents a low burden and that other

 members of the class have the same or similar grievances as plaintiff. With Ziesman’s

 claims arising out of defendant’s alleged misstatements and omissions, like the other class

 members, typicality is established. Accordingly, defendant’s objection regarding the

 typicality requirement is OVERRULED.

               2.     Numerosity

        Defendant objects to Judge Poplin’s conclusion that plaintiffs established

 numerosity with respect to the Section 11 class [Doc. 186 p. 43]. Defendant makes many

 of the same arguments as previously addressed, stating that a high weekly turnover

                                               29


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 29 of 37 PageID #:
                                  20797
 indicates that it is less likely there are purchasers who bought the offerings at issue or who

 can trace their shares to those offerings [Id.]. Defendant states that plaintiffs have not

 presented evidence that there is anyone who can trace his or her shares to these offerings

 and that “it is likely that most if not all of the original purchasers sold their preferred stock

 at a profit, which means that they suffered no damages under the Section 11 damages

 formula” [Id.].    Judge Poplin stated that defendant’s argument is “merely a tracing

 argument” and noted that numerosity is generally assumed to have been met in class action

 suits involving nationally traded securities [Doc. 172 p. 64 (citing Burges, 2017 WL

 2772122, at *2)11].

        Plaintiffs note that “the exact number of class members need not be pleaded or

 proved,” and that here, the high turnover rate is “more than enough to establish that there

 are at least thousands of people in the Section 11 Class” [Doc. 195 p. 39]. Willis, 242 F.

 Supp. 3d at 644.      Defendant has not demonstrated any objection to Judge Poplin’s

 conclusion regarding numerosity, other than identifying potential difficulties with tracing.

 As previously discussed, such an argument is not properly considered at this stage. The

 Sixth Circuit has stated it is “unwilling to allow such speculation and surmise to tip the

 decisional scales in a class certification ruling.” Bridging Communities Inc. v. Top Flite




        11
            Defendant argues Burges is uninformative and that defendant did not contest numerosity
 in that case [Doc. 186 p. 44]. However, this principle has been repeated in many cases, and the
 particulars of Burges therefore are not relevant. See e.g., Ross v. Abercrombie & Fitch Co.,
 257 F.R.D. 435, 442 (S.D. Ohio 2009) (collecting cases).
                                                30


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 30 of 37 PageID #:
                                  20798
 Fin. Inc., 843 F.3d 1119, 1125 (6th Cir. 2016).        Defendant’s objection is therefore

 OVERRULED.

               3.     Individual Issues of Reliance

        Defendant objects to Judge Poplin’s ruling that individual issues of reliance will not

 overwhelm common issues [Doc. 186 p. 44]. Defendant argues that anyone who purchased

 securities between December 11, 2013, and March 29, 2016, will have to prove reliance to

 recover under Section 11.      Defendant maintains that the Basic and Affiliated Ute

 presumptions do not apply, and therefore individual issues of reliance will predominate

 over the common issues and preclude class certification. Plaintiffs did not respond to this

 argument which defendant contends constitutes their concession on this issue. However,

 as noted in the R&R [Doc. 172 p. 70], defendant presents a similar argument to that

 otherwise addressed in the “typicality” section. The Court has already addressed the

 applicability of the Basic and Affiliated Ute presumptions and the typicality of the class

 representatives and has therefore addressed defendant’s argument elsewhere in this

 opinion. Defendant’s objection regarding reliance is accordingly OVERRULED.

               4.     Individual Issues of Damages

        Defendant objects to Judge Poplin’s conclusion that individual issues of damages

 will not overwhelm common issues. Defendant argues that there were several offerings of

 securities at different prices, and the proposed class includes investors who purchased their

 shares in or traceable to only some of those offerings. Because the statutory damages

 formula requires the price at which the security was offered to the public, and there are

                                              31


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 31 of 37 PageID #:
                                  20799
 several offering prices, defendant contends damages cannot be accurately calculated

 without determining from which offering each investor’s shares originated [Id. p. 45–46].

 Defendant states this extends to after-market purchasers as well.

        Judge Poplin concluded that defendant’s “argument amounts to a tracing issue” and

 that a “number of courts have held that the difficulties with tracing do not defeat class

 certification” [Doc. 172 p. 71]. Defendant contends none of the cases cited by Judge Poplin

 involved a situation where it is impossible to calculate the damages of even the lead

 plaintiff and plaintiffs have offered no explanation as to how they could calculate the

 damages of any plaintiff or the class. The attempt to distinguish these cases does not

 provide support for defendant’s position that tracing must be considered now; defendant’s

 arguments fail to identify distinctions which undermine the proposition that tracing is a

 merits issue.

        Plaintiffs state that the damages model relies on application of the statutory

 methodology, which amounts to simple arithmetic [Doc. 195 p. 49]. Additionally, plaintiff

 argues that “[i]t is axiomatic that individualized damages calculations are generally

 insufficient to foreclose class certification, and particularly so where the central liability

 question is common to each class member.” Monroe Cty. Employees' Ret. Sys. v. S. Co.,

 332 F.R.D. 370, 397 (N.D. Ga. 2019) (collecting cases). Defendant replies that it is not

 possible to calculate Ziesman or any other plaintiffs’ damages because one of the essential

 variables of the initial offering price is unknown [Doc. 199 p. 23].           However, the

 determination of the initial offering price is a tracing problem, which is not appropriate for

                                              32


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 32 of 37 PageID #:
                                  20800
 consideration here, as previously discussed.         Accordingly, defendant’s objection is

 OVERRULED.

               5.      Individual Issues of Timeliness

        Defendant objects to Judge Poplin’s conclusion that individual issues of timeliness

 will not overwhelm common issues [Doc. 186 p. 47]. Defendant states that each member

 of the proposed class who was aware of the facts and circumstances giving rise to the claim

 prior to March 14, 2015 is barred from recovery under Section 11, given the one-year

 statute of limitations. Since there is no scienter requirement, defendant posits that a class

 member need not know of the alleged red flags to have been on notice of the claim and any

 potential class member who “had knowledge of information calling into question the

 accuracy of the financial statements incorporated in the registration statement” would be

 barred. Without a scienter requirement, “it takes much less to trigger the statute of

 limitations” [Doc. 199 p. 24–25]. This analysis would require individualized discovery

 and analysis of each member’s knowledge.           Accordingly, defendant argues that the

 individual issues of timeliness would overwhelm the common issues.

        However, defendant provides no authority to persuade the Court of its position.

 Plaintiff argues that if defendant were correct, no Section 11 class could ever be certified

 due to the very nature of inquiry notice and the possibility that some class members were

 aware of facts calling into question the accuracy of financial statements [Doc. 195 p. 50].

 Plaintiff argues that defendant’s argument “rests on the same speculation and surmise that

 the Sixth Circuit refuses to allow to tip the decisional scales in a class certification ruling”

                                               33


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 33 of 37 PageID #:
                                  20801
 [Id. (citing Bridging Communities Inc., 843 F.3d at 1125)]. Defendant replies that since

 plaintiffs “allege in their complaint that numerous facts that purportedly evidence KPMG’s

 scienter were known years ago,” that the statute of limitations may have been triggered

 [Doc. 199 p. 23].

        Judge Poplin stated that “an affirmative defense, standing alone, does not compel a

 finding that common liability issues do not predominate” [Doc. 172 p. 72 (citing In re HCA

 Holdings, Inc., 2015 WL 10575861, at *2)]. As such, defendant’s arguments regarding the

 statute of limitations were not well taken. The Court here finds the same. Defendant has

 not presented evidence regarding the affirmative defense, and the Court does not find that

 the potential application of the statute of limitations precludes class certification.

 Accordingly, defendant’s objection is OVERRULED.

               6.     Adequacy of Proposed Class Representatives and Counsel

        Defendant objects to Judge Poplin’s conclusion that plaintiffs established the

 adequacy requirement [Doc. 186 p. 47]. Defendant argues that the one and only proposed

 class representative for the claim, Ziesman, is not authorized to bring claims on behalf of

 purchasers of the preferred stock since he did not apply for appointment as lead plaintiff or

 comply with the statutory requirements for doing so [Id]. Defendant states that plaintiffs

 in this case have not obtained the right to represent a class of preferred stock purchasers

 under the PSLRA, and that this Court has not addressed the issue or explained “how

 Plaintiffs may circumvent the provisions of the PSLRA on the appointment of lead




                                              34


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 34 of 37 PageID #:
                                  20802
 plaintiffs and usurp the role sought and obtained by the Gaynor plaintiffs” from a different

 case [Doc. 199 p. 24 n.14].

        Judge Poplin stated that Plaintiff Ziesman’s failure to seek an appointment is not

 “fatal to the adequacy requirement” [Doc. 172 p. 68]. She found the reasoning of

 WorldCom persuasive. The court there held that nothing in the text of the PSLRA required

 every named plaintiff to satisfy the criteria for appointment and be appointed as lead

 plaintiff and that the appointment of lead plaintiffs and class certification are two standards

 to be determined separately. 219 F.R.D. at 286. The Second Circuit affirmed WorldCom,

 holding that the “provisions of the bill relating to the appointment of a lead plaintiff are not

 intended to affect current law with regard to challenges to the adequacy of the class

 representative.” Hevesi v. Citigroup Inc., 366 F.3d 70, 83 (2d Cir. 2004). Accordingly,

 Judge Poplin stated that plaintiffs established adequacy, as required under the standards for

 class certification, without addressing the appointment issue.

        Defendant’s objection here is more properly brought as a dispositive motion rather

 than an objection to class certification. As Worldcom and Hevesi acknowledged, adequacy

 for class certification and the appointment of lead plaintiffs are separate inquiries. The

 issue is not appropriately considered in this context. Accordingly, defendant’s objection

 herein is OVERRULED.

               7.      Series D Preferred Stock Purchasers

        Defendant objects to Judge Poplin’s decision to defer a ruling on the proposed class

 representatives’ standing on behalf of Series D Preferred Stock purchasers [Doc. 186

                                               35


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 35 of 37 PageID #:
                                  20803
 p. 50]. Defendant argues that because none of the proposed class representatives purchased

 the Series D shares, they are not adequate to represent Series D purchasers because the

 named plaintiff in a class action has to have purchased the shares at issue [Id. p. 50–51].

        While defendant is correct that “the time to certify, or not certify, a class of

 purchasers of Series D preferred stock is now,” their arguments and cases in support

 address the merits, not the timing, of a ruling on standing [Id. p. 50–51 n. 50, 51]. The

 Court has discretion in deferring this question. In re Carrier IQ, Inc., 78 F. Supp. 3d 1051,

 1074 (N.D. Cal. 2015); Williams v. Potomac Family Dining Grp. Operating Co., LLC,

 No. GJH-19-1780, 2019 WL 5309628, at *4 (D. Md. Oct. 21, 2019) (“[choosing] to use

 the class certification approach” as opposed to the standing approach). In addressing the

 merits, the parties dispute the weight of NECA-IBEW Health & Welfare Fund v. Goldman

 Sachs & Co., which held that to have standing, class representatives do not need to have

 purchased that exact security to represent the interests of persons who purchased it. 693

 F.3d 145, 162 (2d Cir. 2012). Defendant argues, as Judge Poplin noted, that the decision

 has been criticized. Because the parties did not sufficiently brief the alleged circuit split

 on this issue, Judge Poplin exercised her discretion in deferring this ruling, noted that such

 a decision does not preclude class certification, and stated that despite this dispute, the Rule

 23 requirements are met [Doc. 172 p. 74 n.17].

        Defendant asks the Court at several points of the 23(a) analysis to decide the merits

 of the standing question, arguing procedurally the decision should come first, but

 defendant offers insufficient support on its substance [See Doc. 199 p. 20]. Though

                                               36


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 36 of 37 PageID #:
                                  20804
 defendant requests such a decision, it continuously fails to provide the Court with sufficient

 briefing to make such a determination in its favor. Therefore, Judge Poplin recommended

 that the Court defer ruling since the parties had not fully briefed the issue and that standing

 could be addressed through dispositive motions. This Court agrees. The parties will have

 the opportunity to fully argue their positions under Rule 56 should they choose to file such

 a motion. Since withholding decision on standing does not preclude class certification at

 this time, defendant’s objection is OVERRULED.

 IV.    Conclusion

        For the reasons discussed herein, and upon careful, de novo review of the record

 and the law, defendant’s objections [Docs. 178, 186] are OVERRULED. The Court

 ACCEPTS IN WHOLE the R&R [Doc. 172] and incorporates it into this Memorandum

 Opinion and Order. Accordingly, Plaintiffs’ Motion to Certify the Classes, Appoint Class

 Representatives, and Appoint Class Counsel [Doc. 107] is GRANTED.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               37


Case 3:16-cv-00121-TAV-DCP Document 211 Filed 05/07/21 Page 37 of 37 PageID #:
                                  20805
